Citation Nr: 1708813	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:	Michael J. Woods, Esquire


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel







INTRODUCTION

The Veteran had active military service in the United States Army from September 1984 to July 1987.  The Veteran served in the United States Army Reserves from April 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  

In January 2013, the Board remanded the claim for bilateral hearing loss and an acquired psychiatric disorder for further development.  In an October 2016 decision, the RO granted service connection for the acquired psychiatric disorder and assigned a 100 percent rating.  The Veteran has filed a notice of disagreement with that decision seeking a claim of aid and attendance.  As the RO appears to still be working on the aid and attendance claim, the Board declines to take jurisdiction of that issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service connected claim . . . he must provide an adequate one . . . ."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the Veteran was afforded VA examinations in June 2008 and February 2016, the examiners did not consider all the necessary evidence.  In particular both examiners appear to assume that records of a hearing test close to the time of entrance to the military do not exist, when the service treatment records (STRs) do contain a June 1984 hearing test report.  The post-service March 1989 test results show an approximate 10 decibel (dB) increase in hearing thresholds from the pre-service June 1984 hearing test.

The Board previously remanded this matter in January 2013 because the June 2008 VA examiner based his opinion on the inaccurate factual premise that the Veteran did not have a defect in his hearing as of the March 1989 examination.  The 2008 VA examiner also did not consider the Veteran's lay history of noise exposure; the December 2009 statement from C.L.B.G., who noticed a problem with the Veteran's hearing after service; or the approximately 10 dB increase in thresholds from 1984 to 1989. Although the Board acknowledged that the Veteran did not satisfy 38 C.F.R. § 3.385 in 1989, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The 2016 VA examiner stated that her nexus opinion required a determination of whether the 1989 results "reflects a significant shift in hearing threshold from the hearing threshold at the time of Enlistment to active military duty on September 1984."  Because the examiner did not appreciate that hearing records from 1984 existed, she could not accurately assess this element and her examination is inadequate.  

In addition, the 2016 examiner reported that the Veteran's hearing test findings in 2016 were "significantly 'improved' from the results that this veteran exhibited on the previous Audiology C&P Examination dated [June 2008]."  The examiner did not explain the reasons for this "improvement" including whether in her opinion the earlier test was inaccurate or if the Veteran's hearing was previously worse.  The examiner compounded this omission by stating that the claim for right ear disability was moot because the 2016 results indicated "no significant hearing loss for 500-4000Hz."  This issue is not moot for at least two reasons.  

First, the Veteran is considered to have a current disability when he "has a disability at the time a claim for VA disability compensation is filed . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If the condition existed, but improved, the Veteran may still be considered to have a current disability.

Second, even if the puretone threshold scores were not indicative of a hearing loss disability by VA standards, a hearing disability can exist under 38 C.F.R. § 3.385 (2016) "when speech recognition scores using the Maryland CNC Test are less than 94 percent."  As the 2016 examiner reported speech recognition scores of 86 and 88 percent, the Veteran has a current disability by VA standards and consideration of the etiology of the Veteran's condition is not moot.  Remand is required to obtain an opinion of the etiology of the Veteran's right ear.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the 2016 VA examiner for a supplemental opinion.  If the 2016 VA examiner is unavailable, forward the claims file to another appropriate medical professional.  Any additional testing or examination is left to the discretion of the examiner.

Following review of the claims file, the examiner should opine on the following:

(a) is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing disability was caused by, related to, or otherwise etiologically the result of his credited in-service noise exposure?  Attention should be directed to the June 1984 hearing examination results, the March 1989 hearing examination results showing an approximate 10 dB increase in thresholds, the June 2008 VA examination results, and the February 2016 VA examination results.  Consideration should also be given to the credible history of noise exposure reported by the Veteran and the December 2009 statement from C.L.B.G. stating that the Veteran's hearing was worse after service.  

(b) provide the medical basis and rationale for the examiner's opinion in (a).  In particular, the examiner may address any characteristics or comorbidities that make a causal connection or aggravation more or less likely.  The examiner may also address any symptoms or factors not present that would make a causal connection more or less likely.  Discussion and application of medical literature or studies to the facts of the Veteran's case may also be considered.  

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




